                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DUSTIN PATRICK CURTIS,                             )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:19-CV-2597 SRC
                                                   )
MELANIE NICHOLS, et al.,                           )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Dustin Patrick Curtis, an inmate

at the St. Charles County Department of Corrections, for leave to commence this civil action

without prepayment of the required filing fee. Having reviewed the motion and the financial

information therein, the Court has determined that plaintiff will be assessed a $1.00 filing fee. See

28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below, the Court will dismiss the

complaint, without prejudice.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court will assess an initial partial filing fee and after payment of

that fee, the prisoner will be required to make monthly payments of 20 percent of the preceding

month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The agency having custody of

the prisoner will forward these monthly payments to the Clerk of Court each time the amount in

the prisoner’s account exceeds $10.00, until the filing fee is fully paid. Id.
         Plaintiff has not submitted a prison account statement. Rather, he has submitted a

commissary receipt from a date certain, showing a balance of $.20 on his prison account. This does

not qualify as a six month balance under the statute. Plaintiff states in his motion to proceed in

forma pauperis, however, that he receives at least $20.00 per month in deposits.

         As a result, the Court will require plaintiff to pay an initial partial filing fee of $1.00. See

Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is unable to provide the

Court with a certified copy of his prison account statement, the Court should assess an amount

“that is reasonable, based on whatever information the court has about the prisoner’s finances.”).

If plaintiff is unable to pay the initial partial filing fee, he must submit a copy of his prison account

statement in support of his claim.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).
                                                   2
       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                               Background

       Review of the State of Missouri’s online docketing system shows that plaintiff was

recently a defendant in a criminal case in the Circuit Court for St. Charles County. See State v.

Dustin Patrick Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018). On December 19, 2019,

plaintiff plead guilty to charges of kidnapping in the second degree, domestic assault in the

second degree, domestic assault and unlawful use of a weapon. The Honorable Ted House, who

is named as a defendant in the instant matter, was the presiding judge. Plaintiff was sentenced on

January 9, 2020, to seven years in the Missouri Department of Corrections, with one of those

years consisting of a long-term treatment program for substance abuse issues.

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Judge House, Prosecutor

Casey Brooks, the Circuit Court of St. Charles County and the State of Missouri. Plaintiff brings

this action against the individual defendants in their official and individual capacities. Plaintiff

alleges as follows.



                                                 3
       During plaintiff’s criminal action, the Honorable Ted House ordered plaintiff to undergo a

mental health examination to determine his competency to stand trial. See State v. Dustin Patrick

Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018). The motion for a competency exam

came at the request of plaintiff’s counsel, filed on June 13, 2018.

       Plaintiff’s lawyer filed a motion to withdraw in his criminal action on August 23, 2018.

See State v. Dustin Patrick Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018). A hearing

was held on the matter on October 2, 2018, and the motion to withdraw was granted on that date.

On October 5, 2018, the Court made a finding that plaintiff was indigent and assigned him a public

defender. On October 16, 2018, Melanie Nichols, a Forensic Psychologist assigned to complete

plaintiff’s pretrial competency exam, requested an extension of time until December 11, 2018 to

do so. The request for continuance was granted. Id.

       The results of the competency exam were filed under seal in plaintiff’s criminal case on

November 13, 2018. Plaintiff was committed to the Missouri Department of Mental Health due to

incompetency to proceed in his criminal action on November 15, 2018. See State v. Dustin Patrick

Curtis, Case No. 1811-CR00257-01 (11th Jud. Cir. 2018).

       Plaintiff claims that he filed a pro se motion to invoke his speedy trial rights on January 4,

2019. At the time he filed the pro se motion, plaintiff was still being held as a civil detainee in the

Missouri Department of Mental Health in Fulton State Hospital. Plaintiff claims that the Clerk of

the Circuit Court automatically calculated his speedy trial date as July 3, 2019.

       On May 10, 2019, Prosecutor Casey Brooks filed a “Memorandum of Caselaw in Support

of Effect of Incompetency on Speedy Trial Request.” In the brief, defendant Brooks argued that

the failure to put an accused on trial because of a mental incompetency did not deprive him of the

right to a speedy trial under the Sixth Amendment.



                                                  4
        The results of a second competency exam, done by the staff at Fulton State Hospital, were

filed by plaintiff’s assigned attorney on July 10, 2019. Plaintiff was found competent to proceed

in his criminal case at that time, and his case was set for jury trial on January 13, 2020. Id. However,

plaintiff decided to plead guilty on December 19, 2019, rather than take his case to trial. Id.

        In his complaint, plaintiff alleges that his speedy trial rights were violated when he the

Court failed to try him before July 3, 2019.

        For relief, plaintiff seeks $1 million in monetary damages.

                                               Discussion

         Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which was designed to provide

a “broad remedy for violations of federally protected civil rights.” Monell v. Department of Social

Services, 436 U.S. 658, 685 (1978). Section 1983 provides no substantive rights; it merely provides

a remedy for violations of all “rights, privileges, or immunities secured by the Constitution and

laws [of the United States].” 42 U.S.C. § 1983; see also Albright v. Oliver, 510 U.S. 266, 271

(1994) (42 U.S.C. § 1983 “merely provides a method for vindicating federal rights elsewhere

conferred”). To state a claim under 42 U.S.C. § 1983, a plaintiff must establish: (1) the violation

of a right secured by the Constitution or laws of the United States, and (2) that the alleged

deprivation of that right was committed by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1988).

        As noted above, plaintiff has already plead guilty to the state criminal case underlying the

present action. And a prisoner may not recover damages in a § 1983 suit where the judgment would

necessarily imply the invalidity of his conviction, continued imprisonment, or sentence unless the

conviction or sentence is reversed, expunged, or called into question by issuance of a writ of habeas

corpus. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Schafer v. Moore, 46 F.3d 43, 45 (8th



                                                   5
Cir. 1995); Edwards v. Balisok, 520 U.S. 641, 648 (1997) (applying rule in § 1983 suit seeking

declaratory relief). As plaintiff has been found guilty of the crimes for which he is seeking damages

in this action, the Court must dismiss his case as Heck-barred.

        Even if plaintiff were seeking injunctive relief only, his allegations would be subject to

dismissal. Plaintiff’s allegations against Prosecutor Brooks are frivolous, as prosecutors are

absolutely immune from civil rights actions. See Imbler v. Pachtman, 424 U.S. 409, 427 (1976).

All of plaintiff’s claims against Prosecutor Brooks are based upon her decision to charge him with

criminal conduct and pursue criminal prosecution against him. Imbler v. Pachtman, 424 U.S. 409,

430–31 (1976) (holding that prosecutors are absolutely immune from civil rights claims based on

actions taken while initiating and pursuing a criminal prosecution); see also Brodnicki v. City of

Omaha, 75 F.3d 1261, 1266 (8th Cir. 1996) (“Absolute immunity covers prosecutorial functions

such as the initiation and pursuit of a criminal prosecution, the presentation of the state’s case at

trial, and other conduct that is intimately associated with the judicial process). Because Prosecutor

Brooks is immune from this suit, the allegations against her will be dismissed.

        To the extent plaintiff is attempting to hold St. Charles County 1 responsible for the actions

of Prosecutor Brooks, he is unable to do so. A local governing body such as St. Charles County

can be sued directly under § 1983. See Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658, 690 (1978). However, in order to prevail on this type of claim, the plaintiff must establish

the municipality’s liability for the alleged conduct. Kelly, 813 F.3d at 1075. Such liability may

attach if the constitutional violation “resulted from (1) an official municipal policy, (2) an

unofficial custom, or (3) a deliberately indifferent failure to train or supervise.” Mick v. Raines,



1
  Plaintiff alleges that he is bringing this action against the Circuit Court of St. Charles County. However,
Prosecutor Brooks is an employee of St. Charles County, and the Court will analyze the claims against her
in her official capacity as though the claims were brought against St. Charles County.
                                                     6
883 F.3d 1075, 1089 (8th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir.

2018) (recognizing “claims challenging an unconstitutional policy or custom, or those based on a

theory of inadequate training, which is an extension of the same”). Plaintiff has not alleged a

constitutional violation under any of the three theories. Similarly, plaintiff’s claim that the State of

Missouri violated his rights is frivolous 2, as plaintiff’s claim for damages against the State of

Missouri are barred by sovereign immunity. See Kentucky v. Graham, 473 U.S. 159, 165-66

(1985); Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997).

        Plaintiff’s claims against Judge House are raised against him in his judicial capacity and

are subject to dismissal. 3 Judicial immunity grants absolute immunity to judges from civil lawsuits

based on alleged judicial misconduct, subject to two exceptions: (1) when a judge does not act

within his judicial capacity or (2) when a judge takes judicial action in the complete absence of all

jurisdiction. Mireles v. Waco, 502 U.S. 9, 11-12 (1991). “[W]hether an act by a judge is a ‘judicial’

one relate[s] to the nature of the act itself, i.e., whether it is a function normally performed by a

judge, and to the expectations of the parties, i.e., whether they dealt with the judge in his judicial

capacity.” Id. at 12. All of Judge House’s allegedly unlawful actions were judicial in nature –

including the order finding plaintiff temporarily incompetent to stand trial, setting plaintiff’s bond,

and allegedly placing plaintiff’s speedy trial rights on hold during the time period plaintiff was

held by the Department of Mental Health. Further, Judge House, acting as a Circuit Judge in the


2
  Plaintiff’s claim that Judge House, in his official capacity, violated his rights, is really a claim against the
State of Missouri. The State of Missouri is not a person who can be sued under 42 U.S.C. § 1983. Will v.
Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).
3
  Plaintiff’s claim against the Circuit Court of St. Charles is subject to dismissal. State courts as entities are
not vulnerable to suits pursuant to 42 U.S.C. § 1983 because they are protected by Eleventh Amendment
immunity. Mildfelt v. Circuit Court of Jackson Cty., Mo., 827 F.2d 343, 345 (8th Cir. 1987). See also Harris
v. Missouri Court of Appeals, Western Dist., 787 F.2d 427, 429 (8th Cir. 1986) (stating that “courts as entities
are not vulnerable to § 1983 suits, because they are protected by state immunity under the eleventh
amendment”).


                                                        7
11th Judicial Circuit Court in St. Charles County, took judicial action pursuant to that court’s

jurisdiction granted to it by the Missouri Constitution. See Mo. Const. art V, § 17.

       Judicial immunity applies “even when the judge is accused of acting maliciously.” Pierson

v. Ray, 386 U.S. 547, 554 (1967). Because Judge House acted within his judicial capacity and

within his court’s proper jurisdiction, he is granted absolute immunity from civil suit as to

plaintiff’s claims against him. As such, plaintiff’s claims against Judge House are frivolous.

       Last, the Court will speak to the availability of bringing a speedy trial claim in

circumstances such as the one at hand. The Sixth Amendment guarantees: “In all criminal

prosecutions, the accused shall enjoy the right to a speedy ... trial....” U.S. Const. amend. VI. The

Sixth Amendment right “attaches at the time of arrest or indictment, whichever comes first, and

continues until the trial commences.” United States v. Perez–Perez, 337 F.3d 990, 995 (8th

Cir.2003). However, “[t]he failure to put an accused to trial because of his mental incompetency

does not deprive him of the right to a speedy trial under the guarantee of the Sixth Amendment to

the Constitution of the United States.” State v. Kent, 515 S.W.2d 457 (Mo. 1974); see also, United

States v. Mills, 434 F.2d 266 (8th Cir. 1970). And it would deny plaintiff due process to convict

plaintiff while he was legally incompetent. See State v. Brown, 502 S.W.2d 295 (Mo. 1973), citing

Brown v. State, 485 S.W.2d 295 (Mo. 1972). For these reasons, the Court finds the plaintiff’s

claims regarding the denial of his speedy trial rights are subject to dismissal.

       Plaintiff is clear about the claims he wishes to bring, and it is apparent that the problems

with the complaint could not be cured by permitting plaintiff to file an amended pleading. The

Court will therefore dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       Accordingly,




                                                  8
       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (ECF No. 2) is

DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 30th day of January, 2020.



                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE




                                                  9
